Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's amendments and remarks submitted 10/27/2021 have been entered and considered, but are not found convincing. Claims 2, 4, 12, 14, 20, 21, 28  have been amended.  Claims 1, 7-9, 11, 17-19, 23-26, 29- 30, 32-33 were cancelled. Claim 36 has been added. In summary, claims 2-6, 10, 12-16, 20-22, 27-28, 31, 34-36 are pending in the application. Applicant's amendments have necessitated the new grounds of rejection set forth herein; accordingly, this action is made final.
Response to Arguments
Claim Rejections - 35 U.S.C. 103:
Applicant's arguments regarding independent claims have been fully considered but they are not persuasive.  Applicant argues at pages 14-15 “..In a different implementation, Geisner describes acquiring three-dimensional ( article models that represent goods available from online or retail vendors (Geisner, ( [0150]). In accordance with this functionality, Geisner describes that a user may ( perform gestures in order to interact with the article models, such as “moving a ( selected garment from a rack of hanging virtual clothes, and placing the garment on ( top of the on-screen representation” of the user (Geisner, [0154]).  virtual articles of Geisner are merely acquired from retail vendors, not identified by : “a first gesture that points to a physical object in the physical environment that is ( within a field of view of a depth sensor.” 
FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180.” and ¶0156 “…The user 1002 facing the screen 1200 can reach up, grasp the garment from a rack, place it in an array of garments 1060 and/or place the garment onto the virtual model 1050. As indicated in FIG. 12, the appearance of the virtual model 1050 will mimic the size of the user 1002 with the appropriate clothing articles attached.” where a user can place physical object such as couch, clothing onto shopping application and place the garment (clothing) onto the virtual model by gestures. 
Perez suggests using gestures such as hold a physical object to generate a three-dimensional of the physical object.  Thus, the combination of Geisner and Perez teaches a second gesture to request to initiate an action with respect to the physical object identified by the first gesture without modifying a location of the physical object in the physical environment, the action including superimposing the three-dimensional representation of the physical object identified by the first gesture on an additional three-dimensional representation of an additional physical object; and automatically initiating the action, wherein both the first gesture that points to the physical object and the second gesture are captured by the depth sensor.

Therefore, in combination of Geisner and Perez, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify using a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez with identifying a physical object in a physical environment by a gesture that points to the physical object as seen in Stekkelpark because this modification would make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision (¶0069 of Stekkelpark)
Thus, the combination of Geisner, Perez and Stekkelpark teaches all limitations of claim independent claims.
Regarding claim 4 and claim 14, Applicant argues at pages 17-18 that “ Claim 4 stands rejected under § 103 as unpatentable over the combination of : Oliver, Stekkelpak, Geisner, and Cho. In the interest of advancing prosecution and ( without conceding the propriety of the rejection, claim 4 is amended to recite “the : input is a curated recommendation pertaining to the physical object identified by the : first gesture.” The Office relies on Cho in rejecting claim 4 (Office Action, p. 19). ( However, Cho only describes that a friend of a user can recommend a fashion item : to the owner of a social networking virtual closet, such as an item for sale on a : vendor’s webpage (see Cho, [0052]). The recommendations provided by the friend ( of Cho, however, do not pertain to an item identified by the user, much less a : “physical object identified by the first gesture” such that the physical object is in a : “physical environment that is 
Examiner respectfully disagrees.  As discussion above regarding to independent claim, combination of Geisner, Perez and Stekkelpark teaches a first gesture that points to a physical object in the physical environment that is within a field of view of a depth sensor to generate a three-dimensional representation of the physical object identified by the first gesture and a second gesture to superimpose three-dimensional representation of the physical object identified by the first gesture on an additional three-dimensional representation of an additional physical object.
Further, Geisner teaches paragraph [0177] “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user” where recommend clothing for the user based on the identify of these user characteristics and allowing the user to view and modify clothing or other items which is considered as obtain input regarding the physical object identified by the first gesture.

Moreover, Cho suggests  the input is a curated recommendation pertaining to the physical object (¶0052 of Cho “In some embodiments, a friend can recommend a fashion item to the owner of the social networking Virtual Closet. For example, a friend can recommend an item which they feel the owner is lacking in their Virtual Closet (e.g., you should buy a jean vest). As another example, a friend may recommend an item that can be used to complete a particular outfit. The recommended item can include, for example, a fashion item from the friend's own Virtual Closet (e.g., a link to or an image of a fashion item from the friend's Virtual Closet), an item that is for sale on a vendor's webpage, a description of a general fashion item (e.g., "you should get some shirts that are colorful"), or any other suitable fashion item. Recommend Item Input 430 can be selected to enter a fashion item recommendation. In some embodiments, a friend can provide a recommendation for the owner to get rid of a particular fashion item.”
Therefore, in combination of Geisner, Perez and Stekkelpark, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of generating and manipulating the three-dimensional representation of the physical object by user gestures of Geisner and using a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez and identifying a physical object in a physical environment by a gesture that points to the physical object of  Stekkelpark with providing recommend an item as seen in Cho because this modification would enter a fashion item recommendation (¶0052 of Cho).
 Thus, the combinations of Geisner, Perez , Stekkelpark and Cho teaches all limitation of claim 4 and claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims  2-3, 5, 12-13,15, 21, 27 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) in view of Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) further in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) 
Regarding independent claim 2, Geisner teaches a method comprising:  detecting, by a client device, a first command by a user in a physical environment of the user, the first command to a first gesture to a physical object in the physical environment that is within a field of view of a depth sensor (¶0034 “FIG. 2 illustrates an example embodiment of a capture device 20 that may be used for target recognition, analysis, and tracking in a scene, where the target can be a user or an object. According to an example embodiment, the capture device 20 may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, time-of-flight, structured light, stereo image, or the like. According to one embodiment, the capture device 20 may organize the calculated depth information into "Z layers," or layers that may be perpendicular to a Z axis extending from the depth camera along its line of sight.”; ¶0162 “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180.); 
generating a model of the physical object based at least in part on the captured spatial data (¶0062 “ In another example, the target is a human user and the system detects the user's features, such as eye color, size, and shape, hair color, type, and length, etc. The system may compare the detected features to a catalog of feature options and apply selected features to the visual represent”;  ¶0064 “The computing environment 12 may use a 3-D Model Builder 193 to create 3-D models from scanned scene information available from the image library and the capture device”;  ¶0137 “The system may detect at least one of the user's features and select a feature from the features library 197 that is representative of the detected feature. The system may ;
 displaying in a user interface of the client device, based on the model, a three- dimensional representation of the physical object (see Figs. 9, 12-13, 14; ¶0150 “ At step 1102, three dimensional article models are acquired by the system 20. Articles are virtual elements used in the shopping application which represent real-world goods be available from online or retail vendors. Article models may be acquired from a variety of sources.”; ¶0162 “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180 where user place physical object within the scene on a display); 
detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object without modifying a location of the physical object in the physical environment (¶0153 “Step 1126 illustrates a small set of possible gestures representing an action which may occur in an shopping application 180. These actions may include, for example, an action to: select article, apply article to on-screen image, remove article from avatar, add article to scene, remove article from scene, un-select article, apply background, remove article from rack, place article on rack, adjust article properties, and move object into scene. The aforementioned gestures should not be construed as limiting but are exemplary of the type of gestures a user may need in a ; the action including superimposing the three-dimensional representation of the physical object on an additional three-dimensional representation of an additional physical object (¶0156 “FIG. 12 illustrates an exemplary interface 1200 which is rendered by the system based on a human model 1002. The interface 1200 may include a control or selection portion 1225 and a rendered scene 1230. In one embodiment, control elements, such as a scroll bar 1227, a garment rack with selectable garments 1235, and a shopping cart 1260 may be provided in the selection portion 1225 of a rendered scene. Actions of the human model 1002 are transferred to the on-screen representation 1050. The interface may include, for example, virtual articles comprising a virtual rack of clothes 1040, and/or individual garments 1042, 1044, 1046, 1048, and a series of backgrounds 1052, 1054, any number of which may be provided to the user. The user 1002 facing the screen 1200 can reach up, grasp the garment from a rack, place it in an array of garments 1060 and/or place the garment onto the virtual model 1050. As indicated in FIG. 12, the appearance of the virtual model 1050 will mimic the size of the user 1002 with the appropriate clothing articles attached.”;¶0130 “As shown in FIG. 9, the system renders a visual representation 1050 on a display 1000 that corresponds to the user 1002 in the physical space 1001. In this example, the system auto-generated the on-screen representation 1050 by detecting features of the user 1002, comparing the detected features to a library of feature options, or imaging information in an imaging library, selecting the feature options that resemble the detected features of the user 1002, and automatically applying them to the user's on-screen representation 1050. The auto-generation of the on-screen representation removes work from the user 1002 and place the garment onto the virtual model is considered as superimpose on the virtual model); wherein both the first gesture and the second gesture are captured by the depth sensor (¶0028] As shown in FIG. 1A, tracking system 10 may further include a capture device 20. The capture device 20 may be, for example, a camera that may be used to visually monitor one or more users, such as the user 18, such that gestures and/or movements performed by the one or more users may be captured, analyzed, and tracked to perform one or more controls or actions within the application and/or animate an avatar or on-screen character, as will be described in more detail below.” ¶0035 “As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene.) 
In the same field of endeavor, Perez teaches detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture to a physical object in the physical environment that is within a field of view of a depth sensor (¶0106 “ The range data may be captured in real time using a capture device such as a depth camera or a depth sensing device ¶0094 “FIG. 6 illustrates an example of a system 600 that can capture targets in a physical space 601 and map captured data to a visual representation in a virtual environment..”; ¶0033 “The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; ¶0116 “A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device. Because we can analyze, scan, and recognize the human as described above, the capture device can identify where the user's hands are and that they are holding something. From a three-dimensional representation of the object, the system can determine the orientation of the object, snap the texture of the object, and then translate that into the virtual scene. For example, a user may bring a football into a physical space. The capture device may capture image data of the football, identify that the surface is round with an oblong shape. The system may generate the ball with the captured dimensions and textures. The system may compare the depth information to a target library to determine if any of the filters comprise information related to the depth data. The system may identify the object as a football and add characteristics and analyze the object for specific characteristics that are typical for a football” where bring object into a physical space or hold the object for specific amount of time for requesting a scan of an object which is considered as a first gesture to a physical object in the physical environment);
responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object in the physical environment of the user identified by the first gesture to the physical object (¶0106 “The range data may be captured in real time using a capture device such as a depth camera or a depth sensing device”;¶ 0037] FIG. 2 illustrates an example embodiment of a capture device 20 that 
generating a model of the physical object based at least in part on the captured spatial data (¶0005 “The techniques provide the ability to scan a known/unknown object, scan a human, and scan background aspects in a scene (e.g., floors, walls). The scan data for each, which may include a combination of depth and RGB data, may be used to create a three-dimensional model of the object”; ¶0044 “In an example embodiment, the capture device 20 may further include a processor 32 that may be in operative communication with the image camera component 22. The processor 32 may include a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions that may include instructions ;
displaying in a user interface of the client device, based on the model, a three-dimensional representation of the physical object identified by the first gesture included in the first command (¶0096 “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment.”; ¶0116 “A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device. Because we can analyze, scan, and recognize the human as described above, the capture device can identify where the user's hands are and that they are holding something. From a three-dimensional representation of the object, the system can determine the orientation of the object, snap the texture of the object, and then translate that into the virtual scene. For example, a user may bring a football into a physical space. The capture device may capture image data of the football, identify that the surface is round with an oblong shape. The system may generate the ball with the captured dimensions and textures. The system may compare the depth information to a target library to determine if any of the filters comprise information related to the depth data. The system may identify the object as a football and add characteristics and analyze the object for specific characteristics that are typical for a football”)

In the same field of endeavor, Stekkelpark teaches detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture that points to a physical object in the physical environment (¶0069 “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”); 
detecting, by the client device, a second command by the user, the second command request to initiate an action with respect to the physical object identified by the first gesture without modifying a location of the physical object in the physical environment; the three-dimensional representation of the physical object identified by the first gesture (¶0069 “…In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision. Once the selection is made by the user (in other words, the focus is moved onto the desired physical or virtual object), a second signal can be provided by the user, said second signal comprising of one or more mouth click sounds. By providing this second signal, the user can provide various intents (for example, deleting, opening, sending in an e-mail, sharing on a social network, requesting information about, taking a digital photo or video of it, copying, pasting) to perform various tasks or actions pertaining the selected object(s).”) 
Therefore, in combination of Geisner and Perez, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify using a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez with identifying a physical object in a physical environment by a gesture that points to the physical object as seen in Stekkelpark because this modification would make a physical object selection through 
Thus, the combination of Geisner, Perez and Stekkelpark teaches method comprising: detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture that points to a physical object in the physical environment that is within a field of view of a depth sensor; responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object in the physical environment of the user identified by the first gesture that points to the physical object; generating a model of the physical object based at least in part on the captured spatial data; displaying in a user interface of the client device, based on the model, a three- dimensional representation of the physical object identified by the first gesture included in the first command; detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture without modifying a location of the physical object in the physical environment, the action including superimposing the three-dimensional representation of the physical object identified by the first gesture on an additional three-dimensional representation of an additional physical object; and automatically initiating the action, wherein both the first gesture that points to the physical object and the second gesture are captured by the depth sensor.
Regarding claim 3, Geisner, Perez and Stekkelpark teach the method of claim 2, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object via an electronic marketplace ( ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.) In addition, the same motivation is used as the rejection for claim 2.
Regarding claim 5, Geisner, Perez and Stekkelpark teach the method of claim 2, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to move the three-dimensional representation of the physical object to a different location within a virtual environment displayed in the user interface, and  wherein the automatic initiating of the action with the respect to the physical object includes modifying a location of the three-dimensional representation of the physical object within the virtual environment displayed in the user interface without modifying  the location of the physical object in the physical environment ( ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0164 of Geisner “ Scene 1410 may be a representation of a user's room or the scene scanned by the capture device 20 (or another background selected by the user). Elements within the scene which are determined to be objects can be removed from the scene, or can be replaced in the scene by other objects through motions of the user. For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room by grasping one of the two icons 1532 and 1534, and applying that to the scene 1550. Any number of different types of articles may be provided from third-party vendors.”)  In addition, the same motivation is used as the rejection for claim 2. 
Regarding independent claim 12, Geisner teaches a system comprising: one or more hardware processors; and a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors of a client device, cause the one or more hardware processors  to perform operations comprising (¶0027 “ As shown in FIG. 1, tracking system 10 may include a computing system 12. The computing system 12 may be a computer, a gaming system or console, or the like. According to an example embodiment, the computing system 12 may include hardware components and/or software components such that computing system 12 may be used to execute applications such as gaming applications, non-gaming applications, or the like. In one embodiment, computing system 12 may include a processor such as a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions stored on a processor readable storage device for performing the processes described herein”;. ¶0098] The drives and their associated computer storage media discussed above and illustrated in FIG. 4, provide storage of computer readable instructions, data structures, program modules and other data for the computer 241. In FIG. 4, for example, hard disk drive 238 is illustrated as storing operating system 258, application programs 257, other program modules 256, and program data 255. Note that these components can either be the same as or different from operating system 225, application programs 226, other : Remaining of claim 12 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 13, Geisner, Perez and Stekkelpark teach the system of claim 12, Remaining of claim 13 is similar in scope to claim 3 and therefore rejected under the same rationale.
Regarding claim 15, Geisner, Perez and Stekkelpark teach the system of claim 12, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to move the three-dimensional representation of the physical object to a different location within a virtual environment displayed in the user interface, and wherein the automatic initiating of the action with the respect to the physical object includes modifying a location of the three-dimensional representation of the physical object within the virtual environment displayed in the user interface of the client device without modifying the location of the physical object in the physical environment( ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0164 of Geisner “ Scene 1410 may be a representation of a user's room or the scene scanned by the capture device 20 (or another background selected by the user). Elements within the scene which are determined to be objects can be removed from the scene, or can be replaced in the scene by other objects through motions of the user. For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room by grasping one of the two icons 1532 and 1534, and applying that to the scene 1550. Any number of different types of articles may be provided from third-party vendors.”)  In addition, the same motivation is used as the rejection for claim 2. 
Regarding independent claim 21, Geisner teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors of a machine, cause the one or more hardware processors to perform operations comprising (¶0027 “ As shown in FIG. 1, tracking system 10 may include a computing system 12. The computing system 12 may be a computer, a gaming system or console, or the like. According to an example embodiment, the computing system 12 may include hardware components and/or software components such that computing system 12 may be used to execute applications such as gaming applications, non-gaming applications, or the like. In one embodiment, computing system 12 may include a processor such as a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions stored on a processor readable storage device for performing the processes ¶0098] The drives and their associated computer storage media discussed above and illustrated in FIG. 4, provide storage of computer readable instructions, data structures, program modules and other data for the computer 241. In FIG. 4, for example, hard disk drive 238 is illustrated as storing operating system 258, application programs 257, other program modules 256, and program data 255. Note that these components can either be the same as or different from operating system 225, application programs 226, other program modules 227, and program data 228.;.”): Remaining of claim 21 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 27, Geisner, Perez and Stekkelpark teach the non-transitory machine-readable storage medium of claim 21, Remaining of claim 27 is similar in scope to claim 3 and therefore rejected under the same rationale.
Regarding claim 36, Geisner, Perez and Stekkelpark teach the method as described in claim 2, wherein the action further includes adjusting a size of the three-dimensional representation of the physical object according to a size of the additional physical object (¶0161 of Geisner “ Another interface element may include user sizing controls. Sizing controls may be applied to articles (such as clothing) or to the representation of the tracked human model of the user. For example, a user may wish to determine how her appearance may change with a gain or loss of weight. Sizing controls may also allow selection of different sizes of articles, allowing a user to determine if a small or medium size article fits the on-screen representation better.”)
2.	Claims  4  and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geisner et al, U.S Patent Application Publication No 20110246329 IDS, U.S Patent Application Publication No. 2010/0191770 (“Cho”)
Regarding claim 4, Geisner, Perez and Stekkelpark teach the method of claim 3, wherein the physical object identified by the first gesture(¶0162 of Geisner “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180 where user place physical object within the scene on a display ¶0033 of Perez “The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; ¶0069 of Stekkelpark “…In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision. Once the selection is made by the user (in other words, the focus is moved onto the desired physical or virtual object), a second signal can be provided by the user, said second signal comprising of one or more mouth click sounds. By providing this second signal, the user can provide various intents (for example, deleting, opening, sending in an e-mail, sharing on a social network, requesting 
In the same field endeavor, Cho teaches wherein the input is a curated recommendation pertaining to the physical object (¶0052 of Cho “In some embodiments, a friend can recommend a fashion item to the owner of the social networking Virtual Closet. For example, a friend can recommend an item which they feel the owner is lacking in their Virtual Closet (e.g., you should buy a jean vest). As another example, a friend may recommend an item that can be used to complete a particular outfit. The recommended item can include, for example, a fashion item from the friend's own Virtual Closet (e.g., a link to or an image of a fashion item from the friend's Virtual Closet), an item that is for sale on a vendor's webpage, a description of a general fashion item (e.g., "you should get some shirts that are colorful"), or any other suitable fashion item. Recommend Item Input 430 can be selected to enter a fashion item recommendation. In some embodiments, a friend can provide a recommendation for the owner to get rid of a particular fashion item.”) 
Therefore, in combination of Geisner, Perez and Stekkelpark, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of generating and manipulating the three-dimensional representation of the physical object by user gestures of Geisner and using a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez and identifying a physical object in a physical ¶0052 of Cho).
Thus, the combination of Geisner, Perez, Stekkelpark and Cho teaches wherein the input is a curated recommendation pertaining to the physical object identified by the first gesture.
Regarding claim 14, Geisner, Perez, Stekkelpark teach the system of claim 13, Remaining of claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale.
3.	Claims  6, 10, 16, 20, 22, 28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) in view of Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) further in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view Hansen U.S Patent No. 8,655,053 (“Hansen”)
Regarding claim 6, Geisner, Perez, Stekkelpark teach the method of claim 2, further comprising: determining one or more measurements of the physical object based on the spatial data (¶0132 of Geisner “Image data and/or depth information may be used in to identify target features. Such target features for a human target may include, for example, height and/or arm length and may be obtained based on, for example, a body scan, a skeletal model, the extent of a user 1002 on a pixel area or any other suitable process or data. Using for example, the depth values in a plurality of observed pixels that are associated with a human target and the extent of one or more aspects of the human target such as the height, the width of the head, or the width of the shoulders, or the like, the size of the human target may be determined. The camera 1008 may process the image data and use it to determine the shape, colors, and size of various parts of the user, including the user's hair, clothing, etc. The detected features may be compared to a catalog of feature options for application to a visual representation, such as the visual representation feature options in the features library 197.”) Geisner, Perez, Stekkelpark are understood to be silent on the remaining limitations of claim 6
 In the same field of endeavor, Hansen teaches determining one or more measurements of the physical object based on the spatial data; and storing, in a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three- dimensional representation of the physical object, an identifier of the user, or an identifier of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size 
Therefore, in combination of Geisner, Perez and Stekkelpark, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of generating and manipulating the three-dimensional representation of the physical object by user gestures of Geisner with determining actual size of garment as seen in Hansen because this modification would make assumptions about the personal preferences of the user (col.24, lines 35-51 of Hansen)
Thus, the combination of Geisner, Perez, Stekkelpark and Hansen teaches determining one or more measurements of the physical object based on the spatial data; and storing, in a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three- dimensional representation of the physical object, an identifier of the user, or an identifier of the client device.
Regarding claim 10, Geisner, Perez, Stekkelpark teach the method of claim 2, wherein displaying the three-dimensional representation of the 5physical object in the user interface of the client device includes: Geisner, Perez, Stekkelpark are understood to be silent on the remaining limitations of claim 10.
In the same field endeavor, Hansen teaches accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the  three-dimensional representation of the 10physical object in the user interface of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.”’; col.25, lines 23-28 “The garment profile database can be used to further facilitate matching between unknown garments of users and known garments as described above. In addition, the profile data associated with the garment can be used to determine the probability that a garment identified in photographic data is a match to the known garment in the garment profile database.”) In addition, the same motivation is used as the rejection for claim 6.
Regarding claim 16,  Geisner, Perez, Stekkelpark teach the system of claim 12, remaining of claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale.
the system of claim 12, wherein displaying of the three-dimensional representation of the physical object in the user interface of the client device includes: 
displaying the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device (¶0162-0163 of Geisner FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180. [0163] FIG. 15 is an enlarged view of an exemplary scene 1410 provided with an interface 1425 suitable for use with a shopping application used in a room modeling application. Interface 1525 includes, for example, a number of articles (in this example chairs) 1540, 1542, 1544 and 1546 as well as a number of paint colors 1532 and 1534 which can be applied to a scene 1410.), wherein the second gesture to request to initiate the action with the respect to the physical 10object includes a request to obtain input regarding the physical object via an electronic marketplace ( ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a or example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.), and wherein the operations further comprise receiving a curated recommendation pertaining to an additional object based on the three-dimensional representation of the physical object (¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a 
In the same field endeavor, Hansen teaches accessing, at a record of a database, one or more measurements of the physical object; and  10displaying the one or more measurements of the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.”’; col.25, lines 23-28 “The garment profile database can be used to further facilitate matching between unknown garments of users and known garments as described above. In addition, the profile data associated with the garment can be used to determine the probability that a garment identified in photographic data is a match to the known garment in the garment profile database.”), wherein the operations further comprise receiving a curated recommendation pertaining to  an additional object based on the  three- dimensional representation of the physical object and the one or more measurements of the physical object (col.23, lines 13-20 “The databases including garment preference data and/or personal preference data can be used to determine a garment fit and/or to make particular recommendations of particular garment items and/or to recommend locations or retailers for buying particular garment items as described herein. The preference data may be collected directly from a user or derived from other data associated with the user”; col.25, lines 62-67 “The personal preference data (e.g., fitting parameters) may be stored in the user account of the user database and used to provide fitting. For example, garment sizes or particular garments that provide the desired spacing based on the fitting parameter can be identified from a garment database and/or recommended to the user.”;col.26, lines 10-24 “The present invention also includes associating user accounts by identifying acquaintances, friends, or other personal relationships that may exist between account users and making garment recommendations that use, at least in part, the preferences of other users that have a personal relationship. For example, where two users are friends in a social network, their preferences may be similar. Other social networking data such as a user's school, residence, demographic, sex, age, personal interest, and the like may be associated with a user account and used to recommend particular fitted garments. In one embodiment, purchases of one user can be uploaded to a social network and/or social network users having an established connection with a particular social network user may be notified of the purchase and/or shown an electronic display of the garment.”; col.24, lines 35-51 of Hansen “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment)) In addition, the same motivation is used as the rejection for claim 6.  
Thus, the combination of Geisner, Perez, Stekkelpark and Hansen teaches wherein displaying of the three-dimensional representation of the physical object in the user interface of the client device includes: accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object via an electronic marketplace, and wherein the operations further comprise receiving a curated recommendation pertaining to an additional object based on the three-dimensional representation of the physical object and the one or more measurements of the physical object.
Regarding claim 22, Geisner, Perez, Stekkelpark teach the non-transitory machine-readable storage medium of claim 21, further comprising instructions that, when executed by one or more hardware processors of the machine, cause the one or more hardware processors to further 15perform operations comprising: Remaining of claim 22 is similar in scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 28, Geisner, Perez, Stekkelpark and Hansen teach the non-transitory machine-readable storage medium of claim 22, further comprising instructions that, when executed by one or more hardware processors of the machine, cause the one or more hardware processors to further perform operations comprising: receiving a curated recommendation pertaining to an additional 15object based on the three-dimensional representation of the physical object and the one or more measurements of the physical object (¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.”;col.26, lines 10-24 “The present invention also includes associating user accounts by identifying acquaintances, friends, or other personal relationships that may exist between account users and making garment recommendations that use, at least in part, the preferences of other users that have a personal relationship. For example, where two users are friends in a social  “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment).) In addition, the same motivation is used as the rejection for claim 6.
Regarding claim 31, Geisner, Perez, Stekkelpark and Hansen teach the method as described in claim 6, wherein generating the model of the physical object is further based on the one or more measurements of the physical object stored in the database (¶0062 of Geisner “ In another example, the target is a human user and the system detects the user's features, such as eye color, size, and shape, hair color, type, and length, etc. The system may compare the detected features to a catalog of feature options and apply selected features to the visual representation….”; ¶0064 “The computing environment 12 may use a 3-D Model Builder 193 to create 3-D models from .
4.	Claims  34 and 35  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) in view of Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) further in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Bran et al, U.S Patent Application Publication No.20130170699 (“Bran”)
Regarding claim 34, Geisner, Perez, Stekkelpark teach the method as described in claim 2, further comprising:  the first gesture that points to the physical object and identifies the physical object as the physical object for which the action is to be initiated (¶0162 of Geisner “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180”; ¶0033 of Perez “The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”¶0069 of Stekkelpark “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”); and the second gesture and requests to initiate the action with the respect to the physical object (¶0156 of Geisner “FIG. 12 illustrates an exemplary interface 1200 which is rendered by the system based on a human model 1002. The interface 1200 may include a control or selection portion 1225 and a rendered scene 1230. In one embodiment, control elements, such as a scroll bar 1227, a garment rack with selectable garments 1235, and a shopping cart 1260 may be provided in the selection portion 1225 of a rendered scene. Actions of the human model 1002 are transferred to the on-screen representation 1050. The interface may include, for example, virtual The user 1002 facing the screen 1200 can reach up, grasp the garment from a rack, place it in an array of garments 1060 and/or place the garment onto the virtual model 1050. As indicated in FIG. 12, the appearance of the virtual model 1050 will mimic the size of the user 1002 with the appropriate clothing articles attached.)  In addition, the same motivation is used as the rejection for claim 2. Geisner, Perez, Stekkelpark are understood to be silent on the remaining limitations of claim 34. 
In the same field of endeavor, Bran teaches detecting a sequential gesture comprising a first step and a second step,  wherein: the first step of the sequential gesture corresponds to first gesture and the second step of the sequential gesture corresponds to second gesture (¶0030  “The gesture device 110 is configured to receive multiple gestures in a sequence or series. For example, the user 112 may perform a first gesture (e.g., Gesture 1 114(1) in FIG. 1) and soon after may perform a second gesture (e.g., Gesture 2 114(2) in FIG. 2). When the gesture device 110 detects multiple gestures, the gesture device 110 can use information from previously detected gestures, as well as the time value between the gestures, to adjust the confidence scores of electronic commands associated with newly received gestures”; ¶0033 “In FIG. 3A, the gesture device 110 detects Gesture 2 after it detects Gesture 1. The time between Gesture 1 and Gesture 2 is measured as the time difference between t.sub.1 and t.sub.2 (shown at reference numeral 332). The time difference 332 may be measured, for example, by the timer unit 212 of the gesture device 110. It is assumed in FIG. 3A that the gesture device 110 has executed any 
Geisner teaches captures physical object within a field of view of a depth sensor and generate and display three-dimensional virtual representations of captured physical object on shopping application, then user can manipulate the virtual representations of captured physical object by gestures.  These gestures are captured by the depth sensor. Perez uses a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez.  Stekkelpark suggests identifying a physical object in a physical environment by a gesture that points to the physical object.  Bran teaches receive multiple gestures in a sequence or series such detects Gesture 2 after it detects Gesture 1
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of generating and manipulating the three-dimensional representation of the physical object by user gestures of Geisne and using a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez and identifying a physical object in a physical environment by a gesture that points to the physical object as seen in Stekkelpark with receiving multiple gestures in a sequence or series as seen in Bran because this modification would execute any appropriate electronic command associated with Gesture 1 before Gesture 2 is detected (¶0033 of Bran)
Thus, the combination of Geisner, Perez, Stekkelpark and Bran teaches detecting a sequential gesture comprising a first step and a second step, wherein: the first step of the sequential gesture corresponds to the first gesture that points to the physical object and identifies the physical object as the physical object for which the action is to be initiated; and the second step of the sequential gesture corresponds to the second gesture and requests to initiate the action with the respect to the physical object identified by the first step of the sequential gesture.
Regarding claim 35, Geisner, Perez, Stekkelpark the method as described in claim 2, wherein the first gesture corresponds to a first step (0162 of Geisner “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180”; ¶0033 of Perez “The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; ¶0069 of Stekkelpark “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”)and the second gesture corresponds to a second step (¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0164 of Geisner “ Scene 1410 may be a representation of a user's room or the scene scanned by the capture device 20 (or another background selected by the user). Elements within the scene which are determined to be objects can be removed from the scene, or can be replaced in the scene by other objects through motions of the user. For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room 
In the same field of endeavor, Bran teaches wherein the first gesture corresponds to a first step in a sequence of gestures and the second gesture corresponds to a second step in the sequence of gestures (¶0030  “The gesture device 110 is configured to receive multiple gestures in a sequence or series. For example, the user 112 may perform a first gesture (e.g., Gesture 1 114(1) in FIG. 1) and soon after may perform a second gesture (e.g., Gesture 2 114(2) in FIG. 2). When the gesture device 110 detects multiple gestures, the gesture device 110 can use information from previously detected gestures, as well as the time value between the gestures, to adjust the confidence scores of electronic commands associated with newly received gestures”; ¶0033 “In FIG. 3A, the gesture device 110 detects Gesture 2 after it detects Gesture 1. The time between Gesture 1 and Gesture 2 is measured as the time difference between t.sub.1 and t.sub.2 (shown at reference numeral 332). The time difference 332 may be measured, for example, by the timer unit 212 of the gesture device 110. It is assumed in FIG. 3A that the gesture device 110 has executed any appropriate electronic command (e.g., an electronic command with a sufficient or adequate confidence score) associated with Gesture 1 before Gesture 2 is detected.”)
Geisner teaches captures physical object within a field of view of a depth sensor and generate and display three-dimensional virtual representations of captured physical object on shopping application, then user can manipulate the virtual representations of captured physical object by gestures.  These gestures are captured by the depth sensor. Perez uses a first gesture to specific on the physical object in the physical 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of generating and manipulating the three-dimensional representation of the physical object by user gestures of Geisne and using a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez and identifying a physical object in a physical environment by a gesture that points to the physical object as seen in Stekkelpark with receiving multiple gestures in a sequence or series as seen in Bran because this modification would execute any appropriate electronic command associated with Gesture 1 before Gesture 2 is detected (¶0033 of Bran)
Thus, the combination of Geisner, Perez, Stekkelpark and Bran teaches wherein the first gesture corresponds to a first step in a sequence of gestures and the second gesture corresponds to a second step in the sequence of gestures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki, U.S Patent Application Publication No. 20130113829- There is provided an information processing apparatus including an operation detecting unit detecting an operation of a subject that has been captured, and a display control unit controlling at least one of wearing or removal of at least one of virtual clothing or accessories to be . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/Primary Examiner, Art Unit 2619